DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 11/02/2021.
Claims 1-6, 8, 10 and 21-32 are pending. Claims 1, 21 and 27 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 was filed after the mailing date of the instant Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-6, 8, 10 and 21-32 are allowed as previously issued NOA.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Huang et al (US 2019/0306734), discloses a method for receiving measurement configurations for measuring multiple frequency layers (measurement objects) within gap occasions at a user equipment (UE) in a wireless communication system. The measurement configurations can indicate multiple measurement objects (MOs) each 
Regarding claim 1, however, Huang does not teach the presently claimed invention that the UE uses a first scaling factor for measurements of frequency range 1 (FR1) carriers along with a second scaling factor for per-frequency range (FR) based measurements for frequency range 2 (FR2) carriers.  Therefore Huang does not alone or in combination disclose the amended claim limitation: wherein the UE uses a first scaling factor for measurements of frequency range 1 (FR1) carriers and a second scaling factor for per-frequency range (FR) based measurements for frequency range 2 (FR2) carriers.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 21 and 27, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 7/12/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-6, 8, 10 and 21-32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAOTANG WANG/Primary Examiner, Art Unit 3619